                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

FORD'S MERCANTILE WAREHOUSE, CO.,
and RAY A. FORD DODGE REAL ESTATE
CO.,                                                                   8:20CV108

                      Plaintiffs,
                                                            SECOND AMENDED FINAL
        vs.                                                   PROGRESSION ORDER

VANLINER INSURANCE COMPANY,

                      Defendants.

        THIS MATTER is before the Court on the Plaintiffs’ Unopposed Motion to Extend Deadlines.
(Filing No. 46.) This motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court’s previous Final Progression Orders remain
in effect, and in addition to those provisions, progression shall be amended as follows:

       1)     The trial and pretrial conference will not be set at this time. The status conference
              presently scheduled for October 21, 2021 is canceled. A status conference to discuss
              case progression, the parties’ interest in settlement, and the trial and pretrial
              conference settings will be held with the undersigned magistrate judge by telephone
              on January 25, 2022 at 2:00 p.m. Counsel shall use the conferencing instructions
              assigned to this case to participate in the conference. (Filing No. 19.)

       2)     The deadline for completing written discovery under Rules 33, 34, 36 and 45 of the
              Federal Rules of Civil Procedure is October 15, 2021. Motions to compel written
              discovery under Rules 33, 34, 36 and 45 must be filed by October 30, 2021.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be filed
              without first contacting the chambers of the undersigned magistrate judge to set a
              conference for discussing the parties’ dispute.

       3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ.
              P. 26(a)(2)(C)), are:

              For the Plaintiff/Third-Party Plaintiff:              September 13, 2021
              For the Defendant/Third-Party Defendant:              October 14, 2021
              Plaintiff/Third-Party Plaintiff Rebuttal:             October 15, 2021
              Defendant/Third-Party Defendant Rebuttal:             November 15, 2021
         4)       The deadlines for complete expert disclosures1 for all experts expected to testify at trial,
                  (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                  For the Plaintiff/Third-Party Plaintiff:                         October 30, 2021
                  For the Defendant/Third-Party Defendant:                         November 28, 2021
                  Plaintiff/Third-Party Plaintiff Rebuttal:                        December 28, 2021
                  Defendant/Third-Party Defendant Rebuttal:                        January 15, 2022

         5)       The deposition deadline, including but not limited to depositions for oral testimony
                  only under Rule 45, is January 31, 2022.

                       a. The maximum number of depositions that may be taken by the plaintiffs as a
                          group and the defendants as a group is 7.

                       b. Depositions will be limited by Rule 30(d)(1).

         6)       The deadline for filing motions to dismiss and motions for summary judgment is
                  February 25, 2022.

         7)       The deadline for filing motions to exclude testimony on Daubert and related grounds
                  is February 25, 2022.

         8)       The parties shall comply with all other stipulations and agreements recited in their Rule
                  26(f) planning report that are not inconsistent with this order.

         9)       All requests for changes of deadlines or settings established herein shall be directed to
                  the undersigned magistrate judge. Such requests will not be considered absent a
                  showing of due diligence in the timely progression of this case and the recent
                  development of circumstances, unanticipated prior to the filing of the motion, which
                  require that additional time be allowed.

         Dated this 12th day of July, 2021.

                                                                BY THE COURT:


                                                                s/ Susan M. Bazis
                                                                United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is
stated within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
